Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tabata (JP 2010/179214 in IDS machine translation provided by Examiner).
Regarding claim 16, Tabata teaches a process for treating a phosphite containing stream comprising adding an oxidizing compound (result of electrolysis), a NH4+ source, and a Mg2+ source thereby forming a precipitate, followed by isolate the precipitate from the waste stream (pgs.1-2 and 6-7 of machine translation). 
It is noted that Tabata does not teach any heating or pressurization steps and would therefore be assumed to be operated at atmospheric temperature and pressure and therefore reads on the limitation that the process is conducted under atmospheric pressure and below 90 C. However, as it is not explicitly stated, one skilled in the art would have found it obvious to conduct the process at atmospheric conditions due to any the absence of any heating or pressurization steps as it is merely finding workable conditions for the method (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claims 17-18 and 23, it appears that Tabata teaches adding the chemicals in the order claimed absent the optional limitation (pgs. 2 and 8). However, it the order is never explicitly taught. One skilled in the art would have found it obvious change the sequence of the method steps (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Regarding claim 22, Tabata teaches the pH is adjusted to 9-12, which overlaps the claimed range (pg. 9).
Regarding claim 24, Tabata teaches that an ammonium salt, such as ammonium chloride is added (pg. 6).
Regarding claim 25, Tabata teaches that magnesium chloride is added (pg. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (JP 2010/179214 in IDS machine translation provided by Examiner).
Regarding claims 19-20, Tabata does not explicitly teach the ratio of ammonium salts (nitrogen atoms) or magnesium atoms to phosphorous atoms as claimed. However, one skilled in the art would have found it obvious to optimize the concentration of ammonium salts and magnesium atoms based upon the fluid being treated in order to effectively treat said fluid (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Regarding claims 27-32, Tabata broadly teaches that the process is applied to any waste liquid having phosphite/hypophosphorous acid/phosphorous acid (pg. 1). As such, one skilled in the art would have found it obvious to apply said method to various known phosphite/hypophosphorous acid/phosphorous acid streams known at the time of invention, which would include the production of various acid chlorides, diacyl peroxides, and/or peroxyesters as it is merely applying a known process for treating phosphite/hypophosphorous acid/phosphorous acid containing streams to specific known phosphite/hypophosphorous acid/phosphorous acid containing streams with a reasonable expectation of success in doing so. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (JP 2010/179214 in IDS machine translation provided by Examiner) as applied to claim 16 above, and further in view of Yamachi et al. (JP H09141274 machine translation provided by Examiner).
Regarding claim 21, Tabata teaches the electrolysis process providing the oxidizing compound and fails to teach the oxidizing compound being sodium hypochlorite. Yamachi teaches that in treating a phosphorous containing stream, an oxidant, such as sodium hypochlorite is used to oxidize the phosphorous compounds ([0005]-[0007]). As the oxidant in Tabata and Yamachi both are provided in order to oxidize the phosphorous compounds, one skilled in the art would have found it obvious .

Allowable Subject Matter
Claims 26 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777